Title: From Thomas Jefferson to David Gelston, 14 June 1808
From: Jefferson, Thomas
To: Gelston, David


                  
                     Sir 
                     
                     Washington June 14. 08.
                  
                  Your favor of May 26. was recieved on my return to this place. I have no information of a plough destined for me from England. but the Agricultural society of Paris informed me some time ago that they should send a plough for me to one of the ports of France, as a model. I presume this is the plough arrived, and that the vessel may have been carried into England. of the cost I know nothing, and of course must ask the favor of you to settle and inform me of the duties by valuation, and to forward the plough to Gibson & Jefferson of Richmond. I salute you with esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               